THIGPEN, Judge.
This case began when Vincent Paul Judge filed a complaint seeking a divorce from Faye Nell Bolán. He alleged the existence of a common law marriage and sought, inter alia, a division of property. Bolán answered, denying the existence of a marriage, and she counterclaimed for a judgment declaring that the parties had never married. Following ore tenus proceedings, the trial court entered a judgment declaring that the parties “were never married, either ceremonially or by the common law,” and that they were not indebted to each other, nor jointly indebted to anyone else. Judge, pro se, appealed.
Judge argues on appeal that the trial court abused its discretion in finding that the parties were not married, and in refusing to divide the certain property.
The record on appeal does not contain a transcript of the trial proceedings nor an evidentiary statement pursuant to Rule 10(d), A.R.App.P. This court does not presume error. An appellant must ensure that the record on appeal contains sufficient evidence to warrant a reversal. State ex rel. Gibson v. Gibson, 555 So.2d 1092 (Ala.Civ. App.1989). Judge has failed to provide this court with anything to review on appeal. Spradlin v. Jordan, 577 So.2d 448 (Ala.1991). Accordingly, we must affirm.
AFFIRMED.
ROBERTSON, P.J., and YATES, J., concur.